      Ann K. Chapman, OSB #832833
      Christopher N. Coyle, OSB #073501
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Debtor


                            IN THE UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF OREGON

       In re                                          Case No. 20-30302-dwh7

       Westwind Apartments Inc,                       PRECAUTIONARY OBJECTION TO
                                                      NOTICE OF INTENT TO ABANDON
                            Debtor.                   FILED BY DEBTOR


               Debtor Westwind Apartments Inc., by and through counsel, OBJECTS to Notice of

      Intent to Abandon (Docket #7) filed by Chapter 7 Trustee Kenneth S. Eiler (the “Trustee”)

      and MOVES this Court for a Hearing on the matter unless the Trustee withdraws his Notice

      of Abandonment.

                                            BACKGROUND

               1.    Debtor filed a Chapter 7 business bankruptcy liquidation case. Debtor has an

      interest in several residential leases pursuant to various oral agreements with the tenants at

      127 SW Broadway, Portland, Oregon. Debtor also has a Master Lease Agreement for the

      above-mentioned property with Leon and Pamela Drennan.

               2.    Debtor desires that the residential leases and the Master Lease Agreement

      should be rejected as part of the Chapter 7 bankruptcy case because Debtor has no




Page 1 of 3     PRECAUTIONARY OBJECTION TO NOTICE OF INTENT TO ABANDON           VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
                            Case 20-30302-dwh7     Doc 15    Filed 02/11/20
      resources to continue to deliver services to the tenants or to comply with the terms of the

      Master Lease Agreement.

              3.    This case was filed on January 29, 2020. On January 31, 2020, the Trustee

      filed a Notice of Intent to Abandon the bankruptcy estate’s interest in the residential leases

      and in the Master Lease Agreement. The Meeting of Creditors pursuant to § 341(a) is

      scheduled for February 26, 2020.

                                      GROUNDS FOR OBJECTION

              Debtor asserts as grounds for objection that the proper judicial process for the

      handling of the residential leases and the Master Lease Agreement should be the filing by

      the Trustee of a Motion to Reject and Abandon Unexpired Lease or Executory Contract

      (Local Bankruptcy Form 762.2).

              This is a precautionary Objection. Debtor’s counsel has communicated with the

      Trustee and the Trustee has stated that he intends to reject the leases after the meeting of

      creditors is held on February 26, 2020.

              However, the Notice of Intent to Abandon requires a response within 16 days of its

      filed date or the leases will be deemed abandoned as of the 21st day after the filing of the

      Notice of Intent to Abandon. On the 21st day, the leases would no longer be part of the

      debtor’s bankruptcy estate and the leases would revert to the Debtor. The 16-day deadline

      to respond is February 16, 2020. If no objection is filed by that date, then the leases are

      deemed abandoned on February 21, 2020, and are no longer part of the debtor’s estate and

      hence the issue arises whether the leases may be rejected. This can be avoided by

      delaying the abandonment of the leases until the Trustee can withdraw his Notice of Intent

      to Abandon.



Page 2 of 3    PRECAUTIONARY OBJECTION TO NOTICE OF INTENT TO ABANDON             VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                           Case 20-30302-dwh7       Doc 15    Filed 02/11/20
              If the leases are rejected by the Trustee, then the Trustee should withdraw his Notice

      of Intent to Abandon thereby making this Objection moot.

              WHEREFORE, Debtor respectfully requests that the Court set this matter for hearing.

      DATED: February 11, 2020                 VANDEN BOS & CHAPMAN, LLP


                                               By:/s/Ann K. Chapman
                                                  Ann K. Chapman, OSB #832833
                                                  Of Attorneys for Creditor




Page 3 of 3    PRECAUTIONARY OBJECTION TO NOTICE OF INTENT TO ABANDON            VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
                           Case 20-30302-dwh7      Doc 15    Filed 02/11/20
      In re: Westwind Apartments Inc.
      Chapter 7 Bankruptcy Case No: 20-30302-dwh7

                                       CERTIFICATE - TRUE COPY

      DATE:                 February 11, 2020

      DOCUMENT:             DEBTOR’S OBJECTION TO NOTICE OF INTENT TO ABANDON

             I hereby certify that I prepared the foregoing copy of the foregoing named document
      and have carefully compared the same with the original thereof and it is a correct copy
      therefrom and of the whole thereof.

                                       CERTIFICATE OF SERVICE

              I hereby certify that I served a copy of the foregoing on:

       Kenneth S. Eiler
       515 NW Saltzman Rd.
       PMB 810
       Portland, OR 97229

      by mailing a copy of the above-named document to each of the above in a sealed envelope
      addressed to the same at his, her, or their last known address. Each envelope was
      deposited in the Post Office at Portland, Oregon, on the above date, postage prepaid.

      and via email to: kenneth.eiler7@gmail.com

             I hereby certify that the foregoing was served on all CM/ECF participants through the
      Court's Case Management/Electronic Case File system on the date set forth below.

       DATED: February 11, 2020               VANDEN BOS & CHAPMAN, LLP


                                              By:/s/Ann K. Chapman
                                                 Ann K. Chapman, OSB #832833
                                                Of Attorneys for Creditor




Page 1 of 1    CERTIFICATE OF SERVICE                                           VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                           Case 20-30302-dwh7        Doc 15    Filed 02/11/20
